Citation Nr: 0422563	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
giardia lambia infestation.

2.  Entitlement to service connection for peptic ulcers.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for head trauma.

5.  Entitlement to service connection for fracture of the 
body.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chest disorder, claimed as chest trauma.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from January 1971 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in San Juan, Puerto Rico.

The veteran testified at a hearing before RO personnel in San 
Juan, Puerto Rico, in October 2003.  A transcript of this 
hearing is of record.

At the time of his October 2003 hearing, the veteran 
testified that he received treatment for his disorders at the 
San Juan VAMC, beginning in 1971 or 1972, shortly following 
separation from active duty.  These treatment records have 
not been associated with the claims folder.  In light of VA's 
duty to request all available and relevant records from 
federal agencies, a search for all records of treatment from 
the San Juan VAMC since 1971 should be completed by the RO.  
See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for the disabilities 
currently on appeal.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159.  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should obtain copies of 
complete treatment records for the 
veteran from the San Juan VAMC since 
1971.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



